         Case 1:18-cr-00212-AJN Document 157 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                       10/23/2020
SOUTHERN DISTRICT OF NEW YORK


 United States of America,


                –v–                                                             18-cr-212 (AJN)

                                                                                     ORDER
 Tyrone Woolaston,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court will conduct the sentencing scheduled for November 5, 2020, at 11:00 a.m. in

person. To comply with the Southern District of New York’s procedures for in-person

proceedings during the COVID-19 pandemic, the Court requires an accurate count of the total

number of people who will attend the proceeding. By October 27, 2020, the parties should

submit a joint letter identifying all counsel who will participate in the proceeding and providing

an estimate of the number of other people who will be in attendance.


       SO ORDERED.


Dated: October 23, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
